PER CURIAM.
We accept the State’s concession that the case should be remanded to the trial court with directions to grant appellant’s two motions for voluntary dismissal without prejudice, which were filed approximately one and two months, respectively, before the trial court denied appellant’s motion for postconviction relief filed on April 25, 2001, and reverse the trial court’s order summarily denying the motion for postconviction relief. See Dunn v. State, 762 So.2d 593 (Fla. 4th DCA 2000); Howard v. State, 743 So.2d 608 (Fla. 4th DCA 1999); Carvalleria v. State, 675 So.2d 251 (Fla. 3d DCA 1996). On remand, the court should consider the amended motion which appellant has already filed.
POLEN, C.J., KLEIN and STEVENSON, JJ., concur.